130 Mich. App. 442 (1983)
343 N.W.2d 589
PEOPLE
v.
WEBSTER
Docket No. 69001.
Michigan Court of Appeals.
Decided November 8, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Robert L. Kaczmarek, Prosecuting Attorney, and James E. Tiderington, Assistant Prosecuting Attorney, for the people.
James Edward Jacobs, for defendant.
*443 Before: DANHOF, C.J., and M.J. KELLY and BEASLEY, JJ.
PER CURIAM.
On August 5, 1982, defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797. He was sentenced to two to five years imprisonment and presently appeals as of right.
The instant offense occurred on January 25, 1980. On October 30, 1980, defendant was incarcerated on felony charges in Indiana. Shortly after his incarceration in Indiana, defendant requested disposition of the Michigan charge pursuant to Article III(a) of the Interstate Agreement on Detainers (IAD), MCL 780.601; MSA 4.147(1). After he was sentenced in Indiana, defendant was returned to Michigan on January 19, 1982. Prior to pleading guilty, defendant filed a motion to dismiss under Article IV(c) of the IAD, which was denied by the trial court.
Both parties agree on appeal that defendant was incarcerated in Michigan for more than 180 days in the period between his return to the state from Indiana and the date set for trial on the instant case. Article IV(c) of the IAD requires that trial "be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state". The prosecution has neither alleged nor shown good cause for the delay in bringing defendant to trial. The remedy for violation of Article IV(c) is set forth in Article IV(e), which provides:
"If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice." *444 The trial court here erred by denying defendant's motion to dismiss. Defendant was not tried within the period prescribed by statute and no good cause for the delay was shown. The charges against defendant must be dismissed with prejudice.
Reversed.